Title: To Thomas Jefferson from the Commissioners for Collecting Taxes in Accomac County, 15 May 1781
From: Commissioners for Collecting Taxes in Accomac County
To: Jefferson, Thomas



Sir
Accomack May 15th. 1781.

May it please your Excellency
We the Commissioners for the Collection of the Taxes in this County think it our duty to inform your Excellency of the disorders and confusion which at this time prevail here which impedes if not totally prevents the collection of the said Taxes, which we do as well to justify ourselves and to make it appear that we have not been remiss in our duty, as to give timely information to your Excellency that some speedy and effectual remedy if possible may be applied to put a stop to the said disorders.
With respect to the 90 ⅌ Cent Tax laid last May Session, a  suspending clause prevented the operation thereof until your Excellency (having received advice that a majority of the other States had acceded to that resolution of Congress) should issue a proclamation commanding the same to be put in execution.
This County being at so great a distance from the seat of Government and the enemy last fall infesting the bay in such a manner that our Representatives could not attend the Assembly we never received intelligence whether such proclamation had issued or not, until the 3d. day of Decr. last, the communication between the shores been almost entirely cut off.
In consequence of the information received the Assessors were immediately summoned to attend and a meeting was held on the sixth day of the same month, the assessors returns of the first payment were made to us on the 30th. day of January following and not before. We then held a Court for the purpose of redressing Grievances agreeable to Law, and the Clerk was ordered to record the same and draw up a list for the Sheriff, to make his collection by.
Before this could be finished about the 16th. or 17th. of Feby. the Act of Assembly came to hand laying an additional Tax of two ⅌ Cent on all property taxed in specie. We then ordered the Clerk to make up (as speedily as possible from the Assessors returns) lists of the Two ⅌ Cent tax which were finished, given into the Collectors hands and Bonds taken according to Law by the 8th. day of March last, while we in conjunction with the four senior Magistrates and field Officers on the second, third, fifth and Sixth days of same month classed the Militia.
This Business prevented the lists of the first payment of the General Tax from being got ready for the Sheriff until the 10th. of March.
The collectors were immediately ordered on the execution of their office and forty days the utmost limits for their returns to be made in. They proceeded at first without interruption and although the people complained that they were not equally treated with the rest of the State not having it in their option to pay the principal produce of their lands (to wit Corn and Oats) in discharge of their Taxes, yet fair promisses were given and no obstruction or opposition to the Law was apprehended.
In such a Situation were our affairs when a set of Men in the County of Northampton undertook to oppose the Draft, which they effected. From that time if not before a number of People in this County had it in contemplation to oppose the same here and  consequently thought it unnecessary to pay the Tax. On the 23d. of April the day appointed to put the Draft Act in execution there assembled at the Court house to the amount of 150 or 200 Men armed with Clubs to oppose it. George Corbin Esqr. who acted as County Lieutenant endeavoured strenuously to appease the people by the most soothing and powerful arguments but could not alter their intentions. Colo. Corbin ordered the Clerk to look on the list for a Class who then appeared and produced to him a Man hired for the War. While the Clerk in the Court house was searching the list and having found the Class laid the list on the table before him, one of the Mob snatch’d up the list, put the same in his pocket, telling the others, who by this time had crowded into the Court house, that if they approved of what was done to signify the same by three Cheers which was accordingly complied with. Colo. Corbin endeavoured to prevail on them to return the list but in vain, and heavy threatnings were denounced by them should any set of Men attempt to draw lots. The Colonel, together with the other Gentlemen who presided over the business, having held a consultation and thinking it impossible to carry the law into execution that day but supposing they might do it at some future opportunity when men had time to reflect again on the consequences of opposing the laws of their Country, they thought it most prudent to postpone the same until the Thursday following, the Clerk having taken care to preserve a duplicate of the list which the mob had deprived him of. Thursday the same set of Men appeared (some few excepted who pretended they were convinced by the Gentlemens arguments and being men of property did not apparently head the Mob but were generally believed to act behind the Scene) armed with Clubs swords guns and pistols and took possession of the Court house at the door of which they placed a sentinel with his Musket. Colo. Corbin went and talk’d to them moderately endeavouring to diswade them from such an unlawful act, but they all unanimously declared they were determined to oppose the Draft at the hazard of their lives and that it was in vain for him to attempt to alter their resolution. The Colonel told them he should be oblig’d to take an account of their names and ordered the Clerk who stood by him to note them down accordingly. This did not at all intimidate them neither was it possible to carry the Law into execution. Next day a Court Martial was summoned and held at Onancock where those who appeared to the said Court Martiall the most culpable were deemed Soldiers for the time  prescribed by Law whose names will doubtless be transmitted to your Excellency officially by Colo. Corbin.
These lawless proceedings have thrown the County into the greatest confusion imaginable. People begin to publish, propagate and avow the most dangerous doctrines, sentiments and opinions. Gentlemen from whom better things might be expected have gone so far as to tell the people they have no occasion now to pay the two ⅌ Cent Tax. Some of the Collectors themselves have large sums of money in their hands which they will not pay to the Commissioners but declare to the people they will return them their money. One set of collectors have already settled with us, others have paid about one half, one third, &c. Those people who have already paid complain loudly that they are hardly dealt with; some having paid and others not, some Collectors don’t chuse to collect and others are threatned if they attempt it, and Anarchy, confusion and disorder reigns triumphant amongst us.
We understand there is a Petition on foot to be sent to the Assembly praying to be exempted from a draft. We know not what may be the event of that petition nor do we know how to conduct ourselves in this delemma. It is not in our power to enforce the collection in the situation our affairs are at this present. We know there is a positive act of Assembly requiring the same but we want the ability, not the inclination, to put the same in execution.
We hope and humbly beg your Excellency will take the matter into consideration and condescend to inform us in what manner to act in this very singular and extraordinary occasion.
We are Yr. Excellency’s Most Obedt. hble Servts.,

James Arbuckle
Chas. Bagwell
D: Bowman


P.S. We have transmitted to your Excellency Tobacco Notes to the Amount 30,122 N as you’l see by the enclosd, which is all we have as yet collected.

